April 11, 2008


Mr. Vernon Childs Howerton Jr.
Looper Reed & McGraw, PC
1601 Elm Street, Suite 4100
Dallas, TX 75201
Mr. Michael L. Knapek
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, TX 75202-3748

RE:   Case Number:  06-0660
      Court of Appeals Number:  05-04-00157-CV
      Trial Court Number:  01-06011-K

Style:      MEDICAL CITY DALLAS, LTD.
      v.
      CARLISLE CORPORATION D/B/A CARLISLE SYNTEC SYSTEMS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Hecht not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Brandy M.      |
|   |Wingate            |
|   |Mr. Jim Hamlin     |
|   |Ms. Lisa Matz      |